61 F.3d 20
James Willie COCHRAN, Petitioner-Appellee, Cross-Appellant,v.Tommy HERRING, Commissioner, Alabama Department ofCorrections, Respondent-Appellant, Cross-Appellee.
No. 93-7028.
United States Court of Appeals,Eleventh Circuit.
July 26, 1995.

J. Clayton Crenshaw, Deputy Atty. Gen., Office of Atty. Gen., Capital Litigation Div., Montgomery, AL, for appellant.
Seamus C. Duffy, Drinker Biddle & Reath, Philadelphia, PA, Kenneth C. Frazier, Wayne, PA, for appellee.
Appeals from the United States District Court for the Northern District of Alabama (No. 90-P-1247-S);  Sam C. Pointer, Jr., Judge.
ON PETITION FOR REHEARING
Before TJOFLAT, Chief Judge, ANDERSON and COX, Circuit Judges.
PER CURIAM:


1
The panel opinion is reported at 43 F.3d 1404 (11th Cir.1995).  The panel modifies its opinion by deleting the following citation from the end of the second full paragraph on page 1409:


2
See also Watkins v. State, 632 So.2d 555, 562-63 (Ala.Crim.App.1992) (noting that the Alabama Supreme Court has often remanded cases for a Batson hearing despite various procedural defaults), cert. quashed, 632 So.2d 566 (Ala.), cert. denied, --- U.S. ----, 114 S.Ct. 2153, 128 L.Ed.2d 880 (1994).


3
The petition for rehearing filed by appellant/cross-appellee, Tommy Herring, is otherwise DENIED.